DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averill (US 2014/0315156).
Averill teaches
Regarding claim 1, a system comprising: a mobile device having a mobile application (computer 58) with a ballistic solver and configured to communicate the ballistic solver to a ballistic hub, the ballistic hub (receiver/base unit 26) configured to store and operate the ballistic solver and receive a range from a rangefinder, wherein the ballistic hub calculates a ballistic solution using the ballistic solver in the absence of internet or cellular connectivity (see paragraph 40);
the system of Claim 1, further comprising a weather tracker device configured to send and receive information to and from the ballistic hub (see paragraph 40);
the system of Claim 1, further comprising a navigation device configured to send and receive information to and from the ballistic hub (see paragraph 57);

the system of Claim 1, wherein the mobile device is configured to communicate user setup information to the ballistic hub (see paragraph 40);
the system of Claim 5, wherein user setup information is selected from the group consisting of: device pairing; device settings; selection of firearm settings; selection of bullet settings; selection of drag models; selection and management of user profiles; environmental sensors; wind bearing capture;
compass calibration; single and multiple ballistic display; 
selection and management of range card profiles; and target parameters;
the system of Claim 1, wherein the ballistic hub further comprises sensors for at least one of temperature, pressure; and humidity (see paragraph 40);
the system of Claim 1, wherein the ballistic hub is configured to communicate the ballistic solution to the rangefinder without using intemet or cellular connectivity;
the system of Claim 4, wherein the ballistic hub is configured to communicate the ballistic solution to the viewing optic;
the system of Claim 1, wherein the ballistic hub and the rangefinder communicate through Bluetooth communication;
the system of Claim 1, wherein the ballistic hub is housed in a fob (see paragraph 60);
regarding claim 12, a device comprising a ballistic hub configured to receive a range from a laser rangefinder and calculate a ballistic solution, wherein the ballistic hub is contained in a fob;
the device of Claim 12, wherein the ballistic hub and the rangefinder communicate through Bluetooth communication;
the device of Claim 12, wherein the ballistic hub is configured to communicate the ballistic solution to the rangefinder without using internet or cellular connectivity;

the device of Claim 12, wherein the ballistic hub is configured to communicate with a viewing optic;
the device of Claim 12, wherein the ballistic hub is configured to communicate with a navigation system;
the device of Claim 12, wherein the ballistic hub is configured to receive a ballistic solver from a mobile device;
regarding claim 19, a fob comprising a ballistic hub configured to receive a range from a rangefinder and having a ballistic solver to calculate a ballistic solution, wherein the fob has a height of 3 inches or less, a width of inches or less and depth of 1 inch or less (see paragraph 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am=4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





February 09, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876